DETAILED ACTION
This office action is in response to the communication received on 06/29/2022 concerning application no. 16/697,363 filed on 11/27/2019.
Claims 1-19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: It is well known that the anatomical planes of a human body are coronal, sagittal, and transverse (Link: https://teachmeanatomy.info/the-basics/anatomical-terminology/planes/). Determination of a fat distribution along the patient length is a mere application of the algorithm on a data set that is an image in the coronal or sagittal plane. 

Drawings
The drawings were received on 06/30/2022 for Fig. 7-10.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the distribution of visceral and subcutaneous fat along the patient length (Claim 1 and 9) and two distributions of visceral fat from different examination parameters that are different from one another (Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. NOTE: While Fig. 1-3 show patient length images, they are not marked with distributions of visceral and subcutaneous fat.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 19, line 1-4, recites “wherein the examination parameter…second distribution”. While the specification discloses the acquisition of a visceral and subcutaneous fat (At least in paragraph 0009), the specification fails to disclose a second visceral fat distribution that is different from a first visceral fat distribution. Furthermore, the specification fails to provide support for having an examination parameter for the second visceral fat distribution that is different from the first visceral fat distribution’s examination parameter. The specification also fails to provide support for the first visceral fat distribution being greater than the second visceral fat distribution. Therefore, the claim’s scope is not supported by the specification as it is claiming subject matter that are not established in the specification at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is indefinite for the following reasons:
Lines 4, recite “an over fat content of the training sample”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the “over fat content” is referring to. Over fat content can refer to a fat content that exceeds a predetermined amount of fat, an over approximation of fat, or a fat content that include fat additional to visceral and subcutaneous fat.
For purposes of examination, the Office is considering over fat content to be fat content that include fat additional to visceral and subcutaneous fat.

Claim 19 is indefinite for the following reasons:
Lines 1-2, recite “the examination parameter of a first distribution of visceral fat”. There is insufficient antecedent basis for this limitation in the claim.
Lines 1-2, recite “the examination parameter of a first distribution of visceral fat”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “examination parameter” is the same as the “examination parameter” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the examination parameter to be different.
Lines 2-3, recite “the examination parameter of a second distribution of visceral fat”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, recite “the examination parameter of a second distribution of visceral fat”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “examination parameter” is the same as the “examination parameter” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the examination parameter to be different.
Lines 1-3, recite “a first distribution of visceral fat” and “a second distribution of visceral fat”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art are parts of the distribution of visceral fat in claim 1, or one of them is referring to the distribution of visceral fat in claim 1, or if neither of them are part of the visceral fat in claim 1. That is, it would be unclear to one with ordinary skill in the art what the relationship of claim 1’s visceral fat is to the first and second visceral fat in claim 19.
For purposes of examination, the Office is considering the first and second visceral fats to be different from the claim 1 visceral fat.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Hussein et al. ("Context Driven Label Fusion for Segmentation of Subcutaneous and Visceral Fat in CT Volumes", 15 December 2015).

Regarding claim 1, Toth teaches the method for calculating an examination parameter for a computed tomography examination of an area of interest of a patient, comprising:
receiving a topogram of the area of interest of the patient (Paragraph 0028 teaches that a CT image data 62 is acquired at low dose and is done to obtain a pre-scan axial image. This can be in the form of a low dose scout scan of the patient. Paragraph 0029 teaches that the scout scan may be limited to a target area or region of interest and based on the location of the individual within the gantry of the CT imaging system);
calculating the examination parameter for the computed tomography examination of the area of interest of the patient based on the fat distribution (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).
	While Toth teaches the acquisition of volumetric information (Paragraph 0023), Toth is silent regarding a method, comprising:
determining a fat distribution of the patient by applying a trained machine learning algorithm to the topogram, the fat distribution including a distribution of visceral fat of the patient and a distribution of subcutaneous fat of the patient, the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, comprising:
determining a fat distribution of the patient by applying a trained machine learning algorithm to the topogram, the fat distribution including a distribution of visceral fat of the patient and a distribution of subcutaneous fat of the patient (Paragraphs 3-5 of the “Experiments and Discussion” section teach that the classification scheme is tested with the extraction and identification of the visceral fat. This segmentation, global fat identification, is also performed with consideration of the subcutaneous fat. Abstract teaches that the fat pixels are identified and divided into subcutaneous and visceral components. Fig. 3 shows that the post food residue removal, the images distinguishing the subcutaneous and visceral fats as they are distributed over the image. While Fig. 3 shows a manual procedure, the “Removal of Food Residues” section states that the work of the paper is to use a learning scheme that automates the process. “Classification using SVMs” section teaches the training of a classifier).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of teaching of determining distribution of fat in a patient that is able to observe subcutaneous and visceral fat. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).
	However, Makrogiannis is silent regarding a method, comprising:
the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Hussein teaches a method, comprising:
the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis (Fig. 1 shows a sagittal and coronal image of the patient length that has marked the distribution of visceral and subcutaneous fat).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth and Makrogiannis with Hussein’s teaching of showing a patient length view of visceral and subcutaneous fat. Given that CT is an modality that functions in 3D and Toth is aware of this as it mentions volumetric data acquisition, it would be obvious to one with ordinary skill in the art that other planar views of the patient can be taken from the volume and displayed. The three planes of a patient image are sagittal, coronal, and transverse1. The incorporation of Hussein is merely an alteration of image view perspective that is input into the classifier of Makrogiannis. This modified method would allow the user to quantify fat with a significant reduction in error measure (Abstract of Hussein). This incorporation would be useful in training the determination of actual fat measurements. Furthermore, the modification helps in precise and timely treatment (Paragraph 2 of Introduction of Hussein).

Regarding claim 3, modified Toth teaches the method in claim 1, as discussed above.
Toth further teaches a method, wherein the examination parameter is a contrast medium administration parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).

Regarding claim 4, modified Toth teaches the method in claim 1, as discussed above.
However, Toth is silent regarding a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample, and
training the machine learning algorithm based on the plurality of training samples.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, further comprising: 
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas), and
training the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). This accurate labelling is done due to the fact that the classifier has been trained (Classification using SVMs of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 6, modified Toth teaches the method in claim 4, as discussed above.
However, Toth is silent regarding a method, wherein at least one of 
each training sample of the plurality of training samples further includes a corresponding fat quantification sample, the corresponding fat quantification sample indicating an over fat content of the training sample, and 
wherein the machine learning algorithm is configured for determining a fat quantification, the fat quantification indicating an overall fat content of the training sample.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, wherein at least one of 
each training sample of the plurality of training samples further includes a corresponding fat quantification sample, the corresponding fat quantification sample indicating an over fat content of the training sample (Paragraph 1 of the “The Abdomen Quantification Framework” section teaches that the identification is done of global fat voxels. Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. Fig. 2 description teaches that the fat quantification algorithm is identifying global fat voxels. See Fig. 2. Fig. 3 shows that bon the subcutaneous, visceral, and food residue fats are segmented in the data set), and 
wherein the machine learning algorithm is configured for determining a fat quantification, the fat quantification indicating an overall fat content of the training sample (Paragraph 1 of the “The Abdomen Quantification Framework” section teaches that the identification is done of global fat voxels. Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas. Fig. 2 description teaches that the fat quantification algorithm is identifying global fat voxels. See Fig. 2. Fig. 3 shows that bon the subcutaneous, visceral, and food residue fats are segmented in the data set).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of observing overall fat in training samples. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis) as the identification is done based on the global fat voxels. Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 7, modified Toth teaches the method in claim 1, as discussed above.
Toth further teaches a method, further comprising:
irradiating the area of interest of the patient with x- rays based on the examination parameter (Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

Regarding claim 8, modified Toth teaches the method in claim 7, as discussed above.
Toth further teaches a method, further comprising:
irradiating the area of interest of the patient with x- rays acquiring projection data of the area of interest of the patient based on the x-rays (Paragraph 0022 teaches that a radiation source 16 transmits X-rays and on the opposite site is the detector array 18. Paragraph 0023 teaches that the x-rays pass through the patient and the projected x-rays are detected); 
generating a medical image based on the projection data (Paragraph 0023 teaches that images are obtained by this projection through a medical patient. Fig. 1 is showing a medical patient being imaged); and 
providing the medical image (Paragraph 0040 teaches that the images are displayed).

Regarding claim 9, Toth teaches a calculation device for calculating an examination parameter for a computed tomography examination of an area of interest of a patient, the calculation device comprising: 
one or more processors (Paragraph 0025 teaches that the image is input to the computer. Paragraph 0026 teaches that the commands and parameters are done with the computer. Paragraph 0027 teaches the processors are in the computer); and 
a memory storing computer-executable instructions, when executed by the one or more processors (Paragraph 0027 teaches that the processors are in the computer and work with the floppy disk drive, CD-ROM drive, or DVD-ROM drive, for reading instructions and/or data from a computer-readable medium 52), causes the device to
receive a topogram of the area of interest of the patient (Paragraph 0028 teaches that a CT image data 62 is acquired at low dose and is done to obtain a pre-scan axial image. This can be in the form of a low dose scout scan of the patient. Paragraph 0029 teaches that the scout scan may be limited to a target area or region of interest and based on the location of the individual within the gantry of the CT imaging system);
calculate the examination parameter for the computed tomography examination based on the fat distribution (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).
	However, Toth is silent regarding a device, comprising:
determine a fat distribution of the patient by applying a trained machine learning algorithm to the topogram, the fat distribution including a distribution of visceral fat of the patient and a distribution of subcutaneous fat of the patient, the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a device, comprising:
determine a fat distribution of the patient by applying a trained machine learning algorithm to the topogram, the fat distribution including a distribution of visceral fat of the patient and a distribution of subcutaneous fat of the patient (Paragraphs 3-5 of the “Experiments and Discussion” section teach that the classification scheme is tested with the extraction and identification of the visceral fat. This segmentation, global fat identification, is also performed with consideration of the subcutaneous fat. Abstract teaches that the fat pixels are identified and divided into subcutaneous and visceral components. Fig. 3 shows that the post food residue removal, the images distinguishing the subcutaneous and visceral fats as they are distributed over the image. While Fig. 3 shows a manual procedure, the “Removal of Food Residues” section states that the work of the paper is to use a learning scheme that automates the process. “Classification using SVMs” section teaches the training of a classifier).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of teaching of determining distribution of fat in a patient that is able to observe subcutaneous and visceral fat. This modified apparatus would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).
	However, Makrogiannis is silent regarding a device, comprising:
the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis.
	In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Hussein teaches a device, comprising:
the distribution of visceral fat of the patient being a distribution of visceral fat of the patient along a patient length axis and the distribution of subcutaneous fat of the patient being a distribution of subcutaneous fat along the patient length axis (Fig. 1 shows a sagittal and coronal image of the patient length that has marked the distribution of visceral and subcutaneous fat).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth and Makrogiannis with Hussein’s teaching of showing a patient length view of visceral and subcutaneous fat. Given that CT is a modality that functions in 3D and Toth is aware of this as it mentions volumetric data acquisition, it would be obvious to one with ordinary skill in the art that other planar views of the patient can be taken from the volume and displayed. The three planes of a patient image are sagittal, coronal, and transverse2. The incorporation of Hussein is merely an alteration of image view perspective that is input into the classifier of Makrogiannis. This modified apparatus would allow the user to quantify fat with a significant reduction in error measure (Abstract of Hussein). This incorporation would be useful in training the determination of actual fat measurements. Furthermore, the modification helps in precise and timely treatment (Paragraph 2 of Introduction of Hussein).

Regarding claim 10, modified Toth teaches the calculation device in claim 9, as discussed above.
However, Toth is silent regarding a calculation device, wherein the memory storing computer-executable instructions, when executed by the one or more processors, further causes the device to: 
receive a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample; and
to train the machine learning algorithm based on the plurality of training samples.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a calculation device, wherein the memory storing computer-executable instructions, when executed by the one or more processors, further causes the device to: 
receive a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas), and

to train the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified apparatus would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). This accurate labelling is done due to the fact that the classifier has been trained (Classification using SVMs of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Regarding claim 11, modified Toth teaches the calculation device in claim 9, as discussed above.
Toth further teaches a calculation device, wherein the examination parameter is a contrast medium administration parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).

Regarding claim 12, modified Toth teaches the calculation device in claim 10, as discussed above.
	Toth further teaches a computed tomography device, comprising:
the calculation device of claim 10 (See above claim 10 rejection) to calculate an examination parameter for a computed tomography examination (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled); and
an x-ray source to irradiate the area of interest of the patient with x-rays based on the examination parameter (Paragraph 0022 teaches that a radiation source 16 transmits X-rays and on the opposite site is the detector array 18. Paragraph 0023 teaches that the x-rays pass through the patient and the projected x-rays are detected. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

Regarding claim 13, modified Toth teaches the method in claim 1, as discussed above.
	Toth further teaches a non-transitory computer program product storing program elements to induce a calculation device to carry out the method of claim 1 (See above claim 1 rejection), when the program elements are loaded into a memory of the calculation device and executed by the calculation device (Paragraph 0027 teaches that the computer has a floppy disk drive, CD-ROM drive, or DVD-ROM drive, for reading instructions and/or data from a computer-readable medium 52, such as a floppy disk, CD-ROM, or DVD and is able to execute instructions and perform functions with a processor).

	Regarding claim 14, modified Toth teaches the method in claim 1, as discussed above.
Toth further teaches a non-transitory computer program product storing program elements, readable and executable by a calculation device, to perform the method of claim 1 (See above claim 1 rejection) when the program elements are executed by the calculation device (Paragraph 0027 teaches that the computer has a floppy disk drive, CD-ROM drive, or DVD-ROM drive, for reading instructions and/or data from a computer-readable medium 52, such as a floppy disk, CD-ROM, or DVD and is able to execute instructions and perform functions with a processor).

Regarding claim 18, modified Toth teaches the device in claim 11, as discussed above.
Toth further teaches a computed tomography device, comprising: 
the calculation device of claim 11 (See above claim 11 rejection) to calculate an examination parameter for a computed tomography examination of an area of interest of the patient; and 
an x-ray source to irradiate the area of interest of the patient with x-rays based on the examination parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled. Paragraph 0026 teaches that parameters are set for the scanning with CT imaging. Paragraph 0025 teaches that the power and timing signals to the radiation source can be controlled).

Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Hussein et al. ("Context Driven Label Fusion for Segmentation of Subcutaneous and Visceral Fat in CT Volumes", 15 December 2015) further in view of Christner et al. ("Size-specific Dose Estimates for Adult Patients at CT of the Torso", December 2012, Radiology, Volume 265 No. 3, pages 841-847).

Regarding claim 2, modified Toth teaches the method in claim 1, as discussed above.
However, the combination of Toth, Makrogiannis, and Hussein is silent regarding a method, wherein at least one of the 
examination parameter is an x-ray exposure parameter and 
the examination parameter is calculated by applying an automatic exposure control algorithm to the fat distribution.
	In an analogous imaging field of endeavor, regarding fat related computed tomographic imaging, Christner teaches a method, wherein at least one of the 
examination parameter is an x-ray exposure parameter (h 1 of page 842 teaches that CTDI is a quantification of the radiation output) and 
the examination parameter is calculated by applying an automatic exposure control algorithm to the fat distribution information (Paragraph 4 of the “Discussions” section teaches that the variation and distribution of fat in the patient is considered. This results in the automatic exposure control (AEC) system to change the volume CT dose index (CTDI) based on the anatomy. Paragraph 6 of the “Discussions” section teaches that an AEC algorithm is used. Paragraph 1 of page 842 teaches that CTDI is a quantification of the radiation output).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth, Makrogiannis, and Hussein with Christner’s teaching of controlling x-ray exposure based on fat distribution information. This modified method would provide the user with statistically significant data for the model parameters (Paragraph 4 of “Statistical Analysis” section of Christner). Furthermore, this is able to accommodate for patient to patient variations (Paragraph 4 of the “Discussions” section of Christner).

Regarding claim 15, modified Toth teaches the method in claim 2, as discussed above.
Toth further teaches a method, wherein the examination parameter is a contrast medium administration parameter (Paragraph 0041 teaches that the contrast medium dose can be calculated. This can be a function of lean body weight (LBW). Paragraphs 0035-0038 teach that the fat pixels and the fat ratio in relation to the imaged object weight is used in the determination of the LBW).

Regarding claim 16, modified Toth teaches the method in claim 2, as discussed above.
However, Toth is silent regarding a method, further comprising:
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample, 
training the machine learning algorithm based on the plurality of training samples.
In an analogous imaging field of endeavor, regarding the monitoring of fat in CT imaged subjects, Makrogiannis teaches a method, further comprising:
receiving a plurality of training samples, each training sample of the plurality of training samples including a topogram sample and a corresponding fat distribution sample (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas), and
training the machine learning algorithm based on the plurality of training samples (Paragraphs 1-2 of the “Experiments and Discussion” section teaches that 144 CT images are used in the training of the learning scheme. The data sets includes a wide range of BMI, visceral, and subcutaneous fat areas).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Toth with Makrogiannis’s teaching of training samples being used in training the machine learning algorithm. This modified method would provide the user with accurate labeling of visceral fat and remove false positives generated by food residues (Abstract of Makrogiannis). This accurate labelling is done due to the fact that the classifier has been trained (Classification using SVMs of Makrogiannis). Furthermore, this allows for the improvement of accurate of the visceral fat quantification and can be critical to for clinical outcomes (Final paragraph of Makrogiannis on page 85).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Hussein et al. ("Context Driven Label Fusion for Segmentation of Subcutaneous and Visceral Fat in CT Volumes", 15 December 2015) further in view of Ji et al. (PGPUB No. US 2020/0000425).

Regarding claim 5, modified Toth teaches the method in claim 4, as discussed above.
	However, the combination of Toth, Makrogiannis, and Hussein is silent regarding a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample, the computed tomography image sample being different from the topogram sample.
	In an analogous imaging field of endeavor, regarding training data and computed tomographic imaging, Ji teaches a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample, the computed tomography image sample being different from the topogram sample (Paragraph 0097 teaches that the CT scan can be done at a different time than the topogram but based on the topogram. Paragraph 0108 teaches that the images can be CT and topogram images that are associated to the object. The training data includes CT and topogram images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth, Makrogiannis, and Hussein with Ji’s teaching of training data holding both CT and topogram samples. This modified method would allow the user to generate models that are based on a plurality of data sets and are specialized models (Paragraph 0108 of Ji). Such a specialization is helpful in the medical community as that improves the precision of data and is able to focus on the specific region of interest. Furthermore, the modification allows for the improvement of resolution with the addition of a CT image data (Paragraph 0131 of Ji).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Hussein et al. ("Context Driven Label Fusion for Segmentation of Subcutaneous and Visceral Fat in CT Volumes", 15 December 2015) further in view of Christner et al. ("Size-specific Dose Estimates for Adult Patients at CT of the Torso", December 2012, Radiology, Volume 265 No. 3, pages 841-847) further in view of Ji et al. (PGPUB No. US 2020/0000425).

Regarding claim 17, modified Toth teaches the method in claim 16, as discussed above.
However, the combination of Toth, Makrogiannis, Hussein, and Christner is silent regarding a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample, the computed tomography image sample being different from the topogram sample.
In an analogous imaging field of endeavor, regarding training data and computed tomographic imaging, Ji teaches a method, wherein each training sample of the plurality of training samples further includes a computed tomography image sample corresponding to the topogram sample, the computed tomography image sample being different from the topogram sample (Paragraph 0097 teaches that the CT scan can be done at a different time than the topogram but based on the topogram. Paragraph 0108 teaches that the images can be CT and topogram images that are associated to the object. The training data includes CT and topogram images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth, Makrogiannis, Hussein, and Christner with Ji’s teaching of training data holding both CT and topogram samples. This modified method would allow the user to generate models that are based on a plurality of data sets and are specialized models (Paragraph 0108 of Ji). Such a specialization is helpful in the medical community as that improves the precision of data and is able to focus on the specific region of interest. Furthermore, the modification allows for the improvement of resolution with the addition of a CT image data (Paragraph 0131 of Ji).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (PGPUB No. US 2010/0098310) in view of Makrogiannis et al. ("Automated Abdominal Fat Quantification and Food Residue Removal in CT",  9-10 Jan. 2012, 2012 IEEE Workshop on Mathematical Methods in Biomedical Image Analysis, pages 81-86) further in view of Hussein et al. ("Context Driven Label Fusion for Segmentation of Subcutaneous and Visceral Fat in CT Volumes", 15 December 2015) further in view of Matsumoto (PGPUB No. US 2011/0075900).

Regarding claim 19, modified Toth teaches the method in claim 1, as discussed above.
	However, the combination of Toth, Makrogiannis, and Hussein is silent regarding a method, wherein the examination parameter for a first distribution of visceral fat occupying the area of interest being different than the examination parameter for a second distribution of visceral fat occupying the area of interest, the first distribution being greater than the second distribution.
	In an analogous imaging field of endeavor, regarding the radiological observation of fat of a patient, Matsumoto teaches a method, wherein the examination parameter for a first distribution of visceral fat occupying the area of interest being different than the examination parameter for a second distribution of visceral fat occupying the area of interest, the first distribution being greater than the second distribution (Paragraph 0052 teaches that the volume data sets can be acquired at different examination dates and can also utilize different imaging methods or conditions. Paragraph 0066 teaches that the fat function can be used and is able to render image data with visceral fat. Paragraph 0097 teaches that the image 26 has the outlines of visceral fats at each examination and are overlapped. The Fig. 11B shows the examination dates and the percentage in body of fat of the abdomen during the examination dates. The image also shows the fat over the examination dates. In the instance of Fig. 11B, the fat on 6/3 is 35% and is smaller than 2/3 with 47%).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Toth, Makrogiannis, and Hussein with Matsumoto’s teaching of visceral fat distributions that are different from one another and with different examination parameters. This modified method would allow the user to diagnose parts of the body such as the head, lungs, heart, stomach, and intestines with the observation of fat (Paragraph 0110 of Matsumoto). Furthermore, the modification of overlapping the fat distribution allows for the user to determine how the fat has changed on the patient time and able to isolate locations of interest that may have a concerning change of fat percentage. Such an ability improves accuracy of predictions and therefore the diagnostic efficiency (Paragraph 0016-0017 of Matsumoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gurson et al. (PGPUB No. US 2020/0160982): Teaches the scanning of patient length on sagittal and coronal views and the determination of fat distributions.
Kullberg et al. (PGPUB No. US 2018/0144472): Teaches the scanning of patient length on sagittal and coronal views and the determination of fat distributions.
Masumoto (PGPUB No. US 2011/0164798): Teaches the scanning of patient length on sagittal and coronal views and the determination of fat distributions.
Bagci et al. (PGPUB No. US 2018/0165808): Teaches the scanning of patient length on sagittal and coronal views and the determination of fat distributions.
Blaskovics et al. (PGPUB No. US 2014/0016846): Teaches the analysis of fat 
Larson (PGPUB No. US 2014/0270053): Teaches the scanning of patient length on sagittal and coronal views and the determination of fat distributions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anatomical planes of a human body (Link: https://teachmeanatomy.info/the-basics/anatomical-terminology/planes/)
        2 Anatomical planes of a human body (Link: https://teachmeanatomy.info/the-basics/anatomical-terminology/planes/)